In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00357-CV

GRIFFIN PARC RESIDENTIAL                     §    On Appeal from the 158th District
ASSOCIATION, INC., Appellant                      Court

                                             §    of Denton County (17-3380-158)
V.
                                             §    April 25, 2019

JOHN C. KING, Appellee                       §    Opinion by Justice Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed. We render judgment that Griffin Parc Residential Association,

Inc.’s sending of the notice of the 2016 annual maintenance assessment did not

violate the provisions of Section 362(a)(4) of the United States Bankruptcy Code.

      It is further ordered that Appellee John C. King shall pay all of the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel